MORRIS, Judge.
Justin Echternach’s petition for second-tier writ of certiorari is denied. See Dep’t of Highway Safety & Motor Vehicles v. Robinson, 93 So.3d 1090 (Fla. 2d DCA 2012). However, as we did in Robinson and subsequently in Department of Highway Safety & Motor Vehicles v. Ramnarine, 104 So.3d 1144 (Fla. 2d DCA 2012), we certify the following question of great public importance to the supreme court pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v):
WHEN A SUSPENDEE SEEKS FORMAL REVIEW OF A DRIVER’S LICENSE SUSPENSION PURSUANT TO SECTION 322.2615(a), FLORIDA STATUTES, IS IT A VIOLATION OF DUE PROCESS TO SUSPEND THE LICENSE AFTER A SUBPOENAED WITNESS FAILS TO APPEAR AND THE SUSPENDEE CANNOT ENFORCE THE SUBPOENA WITHIN THE STATUTORILY MANDATED THIRTY-DAY PERIOD FOR FORMAL ADMINISTRATIVE REVIEW?
Petition denied.
SILBERMAN, C.J., and CRENSHAW, J., Concur.